Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-9 in the reply filed on 8/22/2022 is acknowledged.  The traversal is on the ground(s) that undue search burden has not been established.  This is not found persuasive because as set forth in the requirement that established that the product is not limited to the process of forming and thus can be made by another and materially different process and this analysis requires different classifications, different search, different terminology and thus the serious search burden has been set forth and thus the applicant’s arguments to the contrary is not persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-18 are withdrawn from consideration as directed to an unelected invention.
Specification
The disclosure is objected to because of the following informalities: “lead sulfide” and discloses depositing “Pbs”; however, this is improper because this Pb is the designation for lead and S is the sulfur and therefore should properly designated as “PbS”; the proper designation for the structure (versus the appearance of being merely a plurality of lead, i.e. Pbs).
Appropriate correction is required.
The amendment filed 6/11/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The incorporation by reference of the foreign language application CN 202010532605.0 is improper because such may introduce additional information that was not in the original filing and the CN document is not in English to verify that additional information does or does not exist. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “high performance” ; however, this term is relative and subjective and therefore it is unclear the scope of performance that will be high.
Claim 1 requires “high temperature resistance” ; however, this term is relative and subjective and therefore it is unclear the scope of high temperature resistance necessary to be within the scope of the claim.
Claim 1 requires “lead sulfide” and discloses depositing “Pbs thin film”; however lead sulfide should be properly designated as “PbS” 
Claim 1 requires “depositing a Pbs thin film on the clean substrate”; however, only requires introducing oxidant into a vacuum evaporation chamber and  fails to require PbS or any other material that will result in Pbs thin film and therefore it is unclear how a PbS film can be deposited by merely supplying an oxidant to a chamber. 
Claim 2 requires “high resistivity silicon” ; however, this term is relative and subjective and therefore it is unclear the scope of high resistivity
Claim 2 requires “common glass”; however, the term “common” renders the claim unclear as the metes and bounds of a glass to be common is unclear.
Claim 3 requires “the substrate surface treatment”; however, this limitation lacks antecedent basis as it is unclear if this refers to “cleaning a surface” of step S1 or some other treatment not otherwise references and it is unclear if this is the same or different treatment.
Claim 3 requires “high temperature thermal cleaning”; however, this term is relative and subjective and therefore it is unclear the scope of high temperature.
Claim 3 requires “the process”; however, the process lacks antecedent basis and therefore it is unclear what process is being limited.
Claim 3 requires a listing of 3 process steps, however, the listing is unclear as the examiner can not determine if these are in the alternative (1, 2 OR 3) or all must be present (1, 2 AND 3).   For the purposes of applying prior art, the examiner will interpret these options as alternatives
Claim 3 requires “the washed substrate”; however, such a requirement lacks antecedent basis in the claims.
Regarding claims 4, 6 and 8, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Dependent claims that do not cure the deficiencies of the claims from which they depend are therefore similarly rejected.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 6 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 5 requires the vacuum degree after introducing the oxidant is not smaller than 5x10-4Pa; however, claim 1 already requires the pressure of the vaccum after introduction of the oxidant is 2-5x10-2Pa and therefore this broader range is improper.
Claim 6 requires the oxidant is preferably halogen; however, claim 5 already requires the presence of halogen and therefore this requirement is redundant and not further limiting.
Claim 8, depends from claim 7, which already requires resistive thermal evaporation and thus this claim is redundant and not further limiting.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3026218 by Morgan taken with CN 102417204A and US Patent Publication 2009015908 by Engle et al. 
Claim 1:  Morgan discloses a method for preparing a lead sulfide (can reasonably be considered a high-performance and near infrared photosensitive thin film as claimed since these are properties of the PbS film), comprising the following steps: 
step S1, selecting an appropriate substrate material, and cleaning a surface of the selected substrate material to obtain a substrate with clean surface, cleaning the surface is broad with respect to this claim and met by the prior art process that includes a substrate (i.e. cleaning by cutting and placing in the chamber); wherein the substrate has insulation property and high temperature resistance (flat glass plate, which as evidenced by claim 2 meets the substrate material requirements); 
at step S2, introducing a vaporized oxidant into a vacuum evaporation chamber under a high background vacuum degree (column 1), and slowly depositing a PbS thin film on the clean substrate surface in step S1 (properties of the PbS layer are not taught explicitly by the prior art, but the prior art discloses the vacuum evaporation as claimed and thus must necessarily results in the claimed physical properties, i.e. a microstructure with medium particle, loose structure and consistent orientation unless the applicant is performing other process steps or using other requirements that are neither claimed nor disclosed as required to achieve the properties); wherein a vacuum degree of the vacuum chamber is maintained, the flow rate is controlled.  
Morgan fails to disclose the claimed pressure, temperature and flow rate; however, these parameters are recognized by Morgan and one of ordinary skill in the art at the time of the invention to be result effective variables (see pressure, general heating, and controlled leak amount of oxidant at column 1) and thus taking the level of one of ordinary skill in the art it would have been obvious to have determined the optimum value of these parameters through routine experimentation to reap the benefit of successful and efficient deposition of PbS layer on the glass substrate.
Thickness is taught by Example II, about 1.5 microns of PbS layer (see 15 layers at layer of 0.1 micron (column 1, line 40).  
As for the deposition rate, such is a result of the claimed process steps and mere observation of the beneficial result of the process steps does not result in patentable weight.  Here, the deposition rate is merely a result of performing the process steps and Morgan discloses the process steps as claimed and thus must necessarily have the same results unless the applicant is using specific process parameters or gases not specifically disclosed as required to achieve the deposition rate.
Morgan disclose a glass substrate; however, fails to disclose cleaning the surface as claimed.  However, CN 204 discloses an PbS film on a glass substrate and discloses cleaning the glass prior to coating and using wet chemical cleaning including acid washing (see Description) and therefore taking the references collectively it would have been obvious to have include nitric acid cleaning as suggested by CN 204 to reap the benefits of providing a clean glass substrate for PbS deposition.
Morgan discloses sensitizing with oxygen; however, fails to discloses using iodine; however, Engle discloses the lead salt materials (0003) including PbS is sensitized by exposure to iodine and oxygen at the same time at elevated temperature (0009), including temperatures that overlap the claimed range (0020) and thus makes obvious the claimed temperature and therefore it would have been obvious to have modified Morgan to include the sensitizing process as taught by Engle with a reasonable expectation of predictable results.  Using a carrier gas is taught by Engle at 0006 or at 0009, which discloses oxygen.  At the very least, Engle discloses the exposure is at elevated temperature and thus determination of optimum temperature would have been obvious as predictable. 
Claim 2:  Morgan discloses glass which can reasonably be considered common glass as claimed (and would have the same properties as claimed because it meets the applicant’s claimed substrate).  
Claim 3-4:  CN 204 discloses cleaning that reads on the claims as drafted.
Allowable Subject Matter
Claims 5-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 112(d) rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, alone or in combination, reasonably disclose the oxidants as specifically claimed when viewed in combination with the remaining claim requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P TUROCY/Primary Examiner, Art Unit 1718